Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in response to application 16/456325 filled on 06/28/2019.
Claims 1-20 are currently pending and have been examined. 

Detailed Action


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 14, and 20 recite monitoring activity of the healthcare workers, determining availability information of workers, and assigning tasks to workers based on different parameters.  The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a processor, task information extraction component, an activity monitoring component, and a task optimization component such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of  receiving information identifying currently pending tasks which is considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 34, where “In this regard, the system can access and retrieve or receive 
operating information from different operating entities in real-time over a course of operating of the one or more operating entities regarding what task needs to be done (e.g., clinical tasks and non-clinical task for performance by a wide range of clinicians, healthcare workers and the like, when and where within the healthcare system at a current point in time and/or over a defined, upcoming period of time.  The system can further extract and receive up-to-date information from the different operating entities regarding who or whom is available to perform the tasks, and who is the best person/persons to perform the tasks.  The system can further evaluate the information using various machine learning models and/or optimization models/algorithms to determine how to schedule performance of the tasks with respect to time and location and how to assign resources (e.g., workers and optionally non-human resources) to the tasks in a manner that results in performing the tasks in the most efficient and effective manner, using the right resources at the right time for the right patient in the right place..”

Paragraph 6 where “according to an embodiment, a system is provided that comprises a memory that stores computer executable components, and a processor that executes the computer executable components stored in the memory.  The computer executable components can comprise a task information extraction component that receives information identifying currently pending healthcare tasks for performance by healthcare workers of a healthcare system.  The computer executable components further comprise an activity monitoring component that monitors activity of the healthcare workers in association with operation of the 

The claims recite the additional element of receiving information identifying currently pending tasks, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-13, and 15-19 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are 

In addition Claim 20 is directed toward a machine readable storage medium. A computer program not explicitly stored in a non-transitory computer readable storage medium is non-statutory. The Examiner could not immediately find within the specification any recitation that would define said computer readable medium. The computer readable medium could read on both statutory (such as a non-transitory computer readable storage medium) and non-statutory subject matter (such as forms of computer readable transmissions). Without evidence to the contrary and given its broadest reasonable interpretation, a computer program or code is merely a set of instructions capable of being executed by a computer, the computer program or code itself does not fall within any of the statutory categories of invention (i.e., a process, article of manufacture, machine and a composition of matter); thus, since the claim language is interpreted to read on non-statutory subject matter, the claims are rejected as being directed to a non-statutory subject matter.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanderford et al. (US 2017/0124526 A1).

In claim 1, a system, comprising: 
Sanderford teaches:
a memory that stores computer executable components (Fig. 1);  
and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise (Fig. 1) : 
an activity monitoring component that monitors activity of healthcare workers of a 
healthcare system over a defined timeframe in association with operation of the healthcare system, including monitoring performance of healthcare tasks 
scheduled for performance over the defined timeframe (Para. 69, 100, 117, and 144);  
an availability analysis component that determines, based on the monitoring, a timeslot within the defined timeframe in which a healthcare worker of the healthcare workers is not performing, anticipated or scheduled to perform a healthcare task of the 
healthcare tasks (Para. 139 wherein tracking providers status or location is taught. For example system can determine if the provider is in the office or not, i.e. availability of a provider is taught); and 

 
As per claim 2, Sanderford teaches the system of claim 1, wherein computer executable components further comprise: a task assignment component that generates and sends a task assignment message to a device associated with the healthcare worker comprising information that recommends the healthcare worker perform the supplemental healthcare task during the timeslot (Para. 224-225). 
 
As per claim 3, Sanderford teaches the system of claim 2, wherein the computer executable components further comprise: a task compensation evaluation component that determines a monetary compensation value for performance of the supplemental healthcare task by the healthcare worker based on a qualification of the healthcare worker, a type of the task, and an expected duration of the task, and wherein the task assignment 
message comprises information identifying the monetary compensation value (Para. 89, 213, 216,  221, and 264). 
 
As per claim 4, Sanderford teaches the system of claim 2, wherein the supplemental task comprises a telemedicine service, and wherein the task assignment component includes a link associated with the telemedicine service, wherein selection Official Notice that it is old and well known in the medical arts that healthcare providers can select patients in a telemedicine session. With regard to claims, the common knowledge declared to be well-known in the art is hereby taken to be admitted prior art because the Applicant either failed to traverse the Examiner’s assertion of Official Notice or failed to traverse the Examiner’s assertion of Official Notice adequately.  To adequately traverse the examiner’s assertion of Official Notice, the Applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate.  Support for the Applicant’s assertion of should be included.

As per claim 5, Sanderford teaches the system of claim 1, wherein the computer executable components further comprise: a location tracking component that receives location and movement data regarding locations and movement of the healthcare workers in real-time over the defined timeframe, and wherein the task monitoring component determines the timeslot based on the location and movement data (Para. 5, 77, and 252). 
 

 
As per claim 7, Sanderford teaches the system of claim 1, wherein the availability analysis component further determines, based on the monitoring, one or more segments of idle time associated with a current healthcare task of the healthcare tasks that is currently being performed by the healthcare worker, and wherein the task optimization analysis component determines another supplemental healthcare task for performance by the healthcare worker during the one or more segments of idle time (Para. 216). 
 
As per claim 8, Sanderford teaches the system of claim 1, wherein the availability analysis component further determines the timeslot using one or more machine learning models configured to infer available time of the healthcare workers based on analysis of historical operations data regarding historical performance of various healthcare tasks by the healthcare workers under different operating conditions of the healthcare system (Para. 196 and 218). 
 
As per claim 9, Sanderford teaches the system of claim 1, wherein the task optimization analysis component determines the supplemental healthcare task using one or more machine learning task optimization models configured to infer optimal tasks 
 
As per claim 10, Sanderford teaches the system of claim 1, wherein the task optimization analysis component determines the supplemental healthcare task based on a location of the healthcare worker, a duration of the timeslot, and one or more preferences of the healthcare worker (Para. 113, 133, and 137). 
 
As per claim 11, Sanderford teaches the system of claim 1, wherein the task optimization analysis component determines the supplemental healthcare task based on a current operating context of the healthcare system (Para. 133 and 137). 
 
As per claim 12, Sanderford teaches the system of claim 1, wherein the supplemental healthcare task involves provision of healthcare to a patient, and wherein the task optimization analysis component determines the supplemental healthcare task for performance by the healthcare worker based on one or more preferences of the patient and availability of the patient (Para. 69). 
 
As per claim 13, Sanderford teaches the system of claim 12, wherein the optimization analysis component determines the patient preferences and the availability of the patient using one or more machine learning optimization models configured to 

Claims 14-20 recite substantially similar limitations as seen in claims 1-13 and hence are rejected for similar rationale as noted above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686